ORDER

PER CURIAM.
Luciano Silveira1 appeals the judgment entered in the Circuit Court of St. Louis County convicting him of one count of statutory rape in the second degree, in violation of Section 566.034, RSMo 1994, and five counts of statutory sodomy in the second degree, in violation of Section 566.064, RSMo 1994. He was sentenced to a total of eleven months’ imprisonment.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion reciting detailed facts and restating principles of law would serve no precedential or jurisprudential purpose. We have, however, provided the parties with a memorandum opinion for their exclusive use setting forth the reasons for this decision. We affirm the judgment pursuant to Rule 30.25(b).

. We note that the record contains two different spellings for Luciano Silveira’s last name. We believe we are correctly referring to him as "Silveira” because Mr. Silveira’s mother provided this spelling during her testimony at trial, and counsel for both parties on appeal refer to him as such.